February 28, 1972

Honorable Joe Resweber             Opinion No. M-1086
.County Attorney
Harris County Courthouse           Re:   Whether the Harris County
Houston, Texas 77002                     Commissioners Court has
                                         authority to enter into
                                         a contract with the Harris
                                         County Pre-Trial Release
                                         Agency for the furnishing
                                         of background information
                                         to be used by the appro-
                                         priate officer in setting
Dear Mr. Resweber:                       bail.

     you have asked our opinion whether the Harris County
Commiasioners Court has authority to enter into a contract
withthe Harris County Pre-Trial Release Agency, an organi-
zation that proposes to investigate the background of pris-
oners so that recommendations as to the appropriate amount
of bond can be formulated.

     The stated purpose and function of the Agency is as
follows:

          "The purpose of this project is to establish
     in Harris County a program under which certain
     categories of prisoners may be released from
     jail pending trial, either on personal bond
     or on a lower bond than might otherwise be re-
     quired. Generally, all persons arrested (ex-
     cept certain categories, such as homicide,
     armed robbery, narcotics and sex crimes)   will
     be interviewed shortly after arrest. The in-
     terview is voluntary.    It will ascertain the
     prisoner's prior criminal record, family job, (sic)
     stability,   residential stability, community
     ties, i.e., all information tending to show
     whether a prisoner will appear for trial. The
     information will be verified by project personnel.
     Results of the interview will be graded, and if



                               -5306-
                                                                  .


Honorable Joe Resweber, page 2         (M-1086)



     favorable, the prisoner will be recommended for
     release.  Before release, he must provide an ad-
     dress at which he can be notified of trial date,
     must promise to appear for trial or if otherwise
     needed in Court or by the police.

         "The program will return prisoners to their
    families and jobs pending trial, relieves jail
    'overcrowding and inspires confidence in the
    criminal justice system by releasing those who
    are good risks who might otherwise remain in
    jail   pending trial because of inability to raise
    bail money."

     The power, authority  and jurisdiction of the county Com-
missioners Court extends to such business of the county as
is entrusted to it by the Constitution of Texas and by legis-
lative enactment. Article 5, Section 18, Texas Constitution.
Article 2351, Section 15 , provides that the Commissioners
Court shall have all such other powers and jurisdiction, and
shall perform all such other duties, as are now or may here-
after be prescribed by law.

     Article 2372p-1, Sections 1 and 3, Vernon's Civil Statutes
provides as follows:

        "Sec. 1. For the purpose of providing timely
     and effective assistance of counsel to those per-
     sons accused of crime and who are financially un-
     able to employ counsel on their own, the commis-
     sioners court of any county in this state having
     a population of more than 1,200,000, according to
     the last preceding federal census, may contract
     with some already established bar association,
     nonprofit corporation, nonprofit trust associa-
     tion or any other nonprofit entity (which has for
     its purpose the providing of timely effective as-
     sistance of counsel for the indigent accused of
     crime) tom assist the courts in providing the time-
     ly and effective assistance of counsel.

         "Sec. 2. . . .

        "Sec. 3. Likewise, for the purpose of pro-
     viding the judge before whom a criminal case is



                             -5307-
Honorable Joe Resweber, page 3 .::         (M-1086)



    pending the information necessary for making a
    proper _determination
                 __.      as to whether or _.
                                            not the
                                                _
    accused should be released on personal bond as
    authorized by Article 17.03, Code of Criminal Pro-
    cedure, 1965; the commissioners court of any such
    county may contract with such above named entity
    to interview the accused, to verify the information
    given, to make the appropriate recommendation as to
    release to 'the judge of the court where the case is
    pending, and, if the accused is released on his per-
    sonal bond, to assure the judge of the court that
    such entity will assist in securing the presence
    of the accused at his trial."    (Emphasis Added.)

     Accordingly, the Commissioners Court of Harris County
has statutory authority to enter into this contract described
in your opinion request. Article 2372p-1 applies to those
counties attaining a population of more than 1,200,000, which
would also include at least Dallas County at this time. We
have been furnished with no facts showing any constitutional
infirmity and thus presume that the statute is valid. It is
not on its face a special law and is not so framed as to ex-
clude nrobabilitv that it would auulv to other counties in
the future. Bexar County v. Tynan; i28 Tex. 223, 97 S.W.2d
467 (1936).

                       SUMMARY

        The Harris County Commissioners Court may enter
     into a contract with the Harris County Pre-Trial
     Release Agency whereby the Agency obtains pertinent
     information to be furnished to the Court in which
     a case is pending so that a more meaningful deter-
     mination as to the amount of ond can be made.

                                    s very truly,
                                           I



                                        ney General of Texas

Prepared by Lonny F. Zwiener
Assistant Attorney General




                               -5308-
Honorable Joe Resweber, page 4       (M-1086)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Jay Floyd
Bob Lattimore
Bart Boling
Max Hamilton

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                            -5309-